Citation Nr: 1603970	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  06-20 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure.
 
2. Entitlement to service connection for residuals of a heart bypass, to include coronary artery disease as secondary to diabetes or herbicide exposure.


REPRESENTATION

Veteran represented by:	Shannon Brewer, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to March 1971 and from January 1982 to March 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  The Veteran testified at a hearing before a Decision Review Officer in June 2007 and before the undersigned at a Board hearing in December 2008. These transcripts have been associated with the claims file.

In a March 2009 decision the Board denied entitlement to service connection for diabetes and dismissed the claim of entitlement to service connection for residuals of a heart bypass.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2011 the Court issued a memorandum decision vacating the Board's denial of the Veteran's diabetes claim and the Board's dismissal of his heart bypass claim and remanding the matter for further proceedings.  The Court affirmed the Board's denial of service connection for residuals of a stroke.

The Board remanded these issues in July 2012 for further development.  Specifically, it directed the Appeals Management Center (AMC) to provide the Veteran with proper VCAA notice concerning how to establish service connection due to herbicide exposure, to ask the Veteran specifically if and how he set foot on Vietnam soil while serving in the Navy, and to research relevant deck logs.  



FINDINGS OF FACT

1. The Veteran suffers from diabetes mellitus, type II, and coronary artery disease. 

2. The evidence is in a state of equipoise as to whether the Veteran's service aboard a Navy vessel in July 1966 constituted "brown water" service for purposes of establishing exposure to Agent Orange.  


CONCLUSIONS OF LAW

1. The criteria for service connection for diabetes mellitus have been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2. The criteria for service connection for coronary artery disease have been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 ("VCAA") sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Because the Board is granting the Veteran's claims in full, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced).  

II. Service Connection

The Veteran contends that his diabetes and the residuals of his heart bypass operation were caused by his exposure to herbicides during the Vietnam conflict.  There is no question that he has a current diabetes diagnosis, as this is documented throughout the VA and private treatment records contained in the electronic claims file.  Additionally, there is a July 2003 private treatment record indicating the necessity for a bypass procedure to treat coronary artery disease.  There are also later records, including a private treatment record from October 2011, indicating the presence of coronary artery disease.  Thus, the Board concludes that the Veteran's original claim for the residuals of his heart bypass operation includes his current coronary artery disease, as this condition was the reason for the operation.   

The Board notes the Veteran's personnel records indicate he was stationed on three different Navy ships from May 1965 to September 1969.  

At a prior hearing, the Veteran gave conflicting testimony as to whether he ever left his ship and set foot on Vietnam soil.  He did not respond to a July 2013 letter asking him to clarify these statements.  Instead, he and his representative focus their argument solely on the possibility that the location of a ship he served in or near certain bodies of water around Vietnam entitle him to service connection based upon herbicide exposure.  

Under VA law, service connection may be granted for any current disability that is the result of a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

VA laws and regulations additionally provide that, if a Veteran was exposed to Agent Orange during service, certain listed diseases, including diabetes and coronary artery disease, are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f), 38 C.F.R. § 3.307(a)(6)(iii).  VA has validly interpreted the "service in Vietnam" language of the statute and regulation as requiring that a Veteran must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

As noted, under VA law, "Service in the Republic of Vietnam" requires that a service member must have set foot on the landmass of Vietnam, or been present on a smaller "brown water" vessel navigating its inland waterways.  See Haas, 525 F.3d at 1193, 1197 (upholding VA's interpretation of the applicable regulations as requiring that a Veteran must actually have been present on the landmass ("foot-on-land") or inland waters of Vietnam at some point in the course of his or her military duty in order to be entitled to the presumption of herbicide exposure).  Service in offshore waters, in high-altitude airspace above Vietnam, and service in other locations does not constitute service in Vietnam, unless the conditions of such service involved duty or visitation on the landmass or inland waterways of Vietnam.  VAOPGCPREC 27-97 (July 1997) (holding that service on a deep-water naval vessel in waters off the shore of the Republic of Vietnam is not qualifying service in Vietnam); VAOPGCPREC 7-93 (August 1993) (noting a distinction between larger ocean-going vessels, referred to as "blue water," and smaller "brown water" vessels that patrolled near shore or along rivers); see also 38 C.F.R. §§ 3.307(a)(6)(iii) , 3.313(a) (2014).  However, service in the "the rivers, canals, estuaries, delta areas, and enclosed bays of Vietnam" is sufficient to establish the presumption of herbicide exposure.  See Training Letter (TL) 10-06, Adjudicating Disability Claims Based on Herbicide Exposure from U.S. Navy and Coast Guard Veterans of the Vietnam Era (Sept. 9, 2010) (providing that, when evaluating deck log information, adjudicators should examine statements such as "maneuvering at various speeds into..." and references to such locations as "Cua Viet River," "Saigon River," "Mekong River Delta," and "Ganh Rai Bay" or "Rung Sat Special Zone," keeping in mind that anchoring in one of these locations is not the same as anchoring in an open deep-water port; rather, "these are inland waterways and the presumption of exposure applies to any anchorage associated with them").  See also VA Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1MR), Part IV, Subpart ii, Chapter 2, Section C, 10k (providing that when a Veteran claims exposure to herbicides during service aboard a Navy ship that operated on the offshore waters of Vietnam, exposure to Agent Orange should be presumed if the ship operated temporarily on Vietnam inland waterways).  

In April 2015, the United States Court of Appeals for Veterans Claims held that a fact-based assessment must be made regarding the probability of herbicide spraying even with regards to offshore areas not traditionally considered inland waterways.  Gray v. McDonald, 27 Vet. App. 313 (2015).

Service personnel records indicate the Veteran served aboard a ship, U.S.S. O'Hare in the coastal waters off the shore of Vietnam from November 1965 to February 1968.  Deck logs are difficult to decipher but suggest that this ship was in Qui Nhon Bay/Harbor and heading to the Mekong River Delta; VA has specifically determined that the aforementioned constitute the requisite "brown water" service to avail those serving on such a ship the presumption of herbicide exposure under 38 CFR § 3.307(a)(6)(iii).  See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm (updated November 2015).  See also Veterans Benefits Administration Compensation and Pension Training Letter 10-06 (Sept. 9, 2010).

Accordingly, because the evidence is at least in equipoise concerning whether his ship operated temporarily in Vietnam inland waterways, the Veteran is deemed to have "served in the Republic of Vietnam" as that term is used in VA laws and regulations.  The Veteran is therefore presumed to have been exposed to Agent Orange.  38 U.S.C.A. §§ 1116(f); 38 C.F.R. §§ 3.307(a)(6)(iii). 

As such, he is entitled to service connection for diabetes mellitus, type II, and coronary artery disease on a presumptive basis under 38 C.F.R. § 3.309(e).  Accordingly, the Veteran's claims of entitlement to service connection for diabetes mellitus, type II, and the residuals of a heart bypass are granted.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.


ORDER

Entitlement to service connection for diabetes mellitus is granted.
 
Entitlement to service connection for residuals of a heart bypass, to include coronary artery disease, is granted. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


